PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
SOMBERG et al.
Application No. 16/693,310
Filed: 24 Nov 2019
For: Method of Initiating and Escalating Sotalol Hydrochloride Dosing

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition to withdraw holding of abandonment under 37 CFR 1.181 filed December 10, 2020.

The petition under 37 CFR 1.181 is GRANTED.

On May 28, 2020, the Office issued a Notice Requiring Excess Claims Fees, which set a period for reply of two months from the date of the Notice. Extensions of this period were available under 37 CFR 1.136(a). On December 8, 2020, the Office issued a Notice of Abandonment stating the application had become abandoned because no reply had been received in the USPTO in response to the Notice Requiring Excess Claims Fees of May 28, 2020.

A review of the record reveals the Office received a timely payment of $150 for three claims in excess of twenty on May 28, 2020, in response to the Notice Requiring Excess Claims Fees mailed on May 28, 2020. Accordingly, the Office should not have held the application abandoned nor mailed the Notice of Abandonment. 

In view of the foregoing, the Office hereby withdraws holding of abandonment. The application is restored to pending status because applicant submitted a timely reply to the Notice Requiring Excess Claims Fees on May 28, 2020.

This matter is being referred to Technology Center Art Unit 1628 for appropriate action on the reply.

Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-3211. All other questions regarding the status of the application or the examination procedures should be directed to the Technology Center.

/CHRISTINA T DONNELL/Attorney Advisor, OPET